Citation Nr: 0101518	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-17 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Duke B-2 adenocarcinoma of the rectum with status post 
left anterior resection with history of radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had 20 years of active service, but the only 
period of his service that has been verified extends from 
January 1965 to March 1971.  His claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut (RO), granted the 
veteran service connection, and assigned him a 10 percent 
evaluation, for Duke B-2 adenocarcinoma of the rectum with 
status post left anterior resection with history of 
radiation.

The Board notes that, in written statements submitted in July 
1999 and August 1999, the veteran and his representative 
appear to be raising claims of entitlement to an evaluation 
in excess of 30 percent for lymphogranulomatosis and 
entitlement to service connection for diabetes, high 
cholesterol, hypertension and eye surgery.  This matter is 
referred to the RO for appropriate action.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for residuals of his rectal cancer and 
radiation therapy on the basis that he has excessive, 
uncontrollable, foul-smelling flatulence and nearly constant 
bowel movements.  The Board finds that additional development 
by the RO is necessary before deciding the merits of the 
veteran's claim. 

During a VA examination in March 1999, the veteran reported 
that he had an appointment scheduled with his primary care 
physician, James Sullivan, M.D., in April 1999, was seeing 
Mandeep Dhami, M.D., at Backus Hospital, and was due to 
undergo a colonoscopy in February 2000.  To date, the RO has 
not obtained records of the reported visits or procedure.  In 
fact, since the veteran reported this information, the RO has 
obtained only one outstanding medical record: an August 1999 
report of CT scan of the veteran's abdomen and pelvis from 
the William W. Backus Hospital.  Inasmuch as the other 
outstanding records may be pertinent to the veteran's claim, 
a Remand is in order so that the RO can obtain and associate 
these records with the veteran's claims file.  

In addition, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist a claimant in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the 
RO has not yet considered the veteran's claim pursuant to, or 
undertaken any additional development required by, the 
Veterans Claims Assistance Act of 2000.  Accordingly, while 
this claim is being remanded for the purpose noted above, the 
RO should accomplish any additional development required by 
the Veterans Claims Assistance Act of 2000, including, if 
appropriate, arranging for the veteran to undergo another, 
more recent VA examination.

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for residuals of his 
rectal cancer and radiation therapy.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified, including 
those from the offices of Drs. Sullivan 
and Dhami, and the William W. Backus 
Hospital. 

2.  When the requested development is 
completed, and only if in order, the RO 
should arrange for the veteran to undergo 
a VA examination by an appropriate 
specialist for the purpose of determining 
the current level of impairment caused by 
residuals of the veteran's rectal cancer 
and radiation therapy.  After reviewing 
the record and conducting a comprehensive 
examination, the examiner should note all 
objective residuals of the veteran's 
rectal cancer and radiation therapy and, 
utilizing the nomenclature of the rating 
schedule, indicate the level of 
impairment caused by these residuals.  
The examiner should support his findings 
with written rationale.  

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  It should 
then readjudicate the veteran's claim.  
If the RO denies the benefit sought, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence; however, no action is required until he is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



